


110 HR 1153 IH: To prohibit Federal funding or other assistance for

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1153
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Gingrey (for
			 himself, Mr. Pitts,
			 Mr. Carter,
			 Mr. Goode,
			 Mrs. Myrick,
			 Mr. Lamborn,
			 Mr. Garrett of New Jersey,
			 Mr. Boozman,
			 Mr. Weldon of Florida,
			 Mr. Kingston,
			 Mr. Aderholt,
			 Mrs. Blackburn,
			 Mr. Barrett of South Carolina,
			 Mr. Pearce,
			 Mr. Hoekstra,
			 Mr. Paul, Mr. Akin, Mr. Sam
			 Johnson of Texas, Mr.
			 Souder, Mr. McCotter,
			 Mrs. Musgrave,
			 Mr. Sensenbrenner,
			 Mr. Pence,
			 Mr. Sali, Mr. Manzullo, Mr.
			 Westmoreland, Mr.
			 Fortenberry, and Mr. Jordan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit Federal funding or other assistance for
		  mandatory human papillomavirus (HPV) vaccination programs.
	
	
		1.Short titleThis Act may be cited as the Parental
			 Right to Decide Protection Act.
		2.FindingsThe Congress finds as follows:
			(1)HPV, the human papillomavirus, is the most
			 common sexually transmitted infection in the United States. HPV types 16 and 18
			 cause about 70 percent of cervical cancers. The Centers for Disease Control and
			 Prevention estimates that about 6,200,000 Americans become infected with HPV
			 each year and that over half of all sexually active men and women become
			 infected at some time in their lives. On average, there are 9,710 new cases of
			 cervical cancer and 3,700 deaths attributed to it in the United States each
			 year.
			(2)Early detection is
			 the key to diagnosing and curing cervical cancer, and therefore the Food and
			 Drug Administration (FDA) recommends that all women get regular Pap tests. The
			 Pap test looks for cell changes caused by HPV, so the cervix can be treated
			 before the cells turn into cancer. The FDA also states the Pap test can also
			 find cancer in its early stages so it can be treated before it becomes too
			 serious, and reaches the conclusion that it is rare to die from cervical cancer
			 if the disease is caught early.
			(3)On June 8, 2006,
			 the FDA approved Gardasil, the first vaccine developed to prevent cervical
			 cancer, precancerous genital lesions, and genital warts due to human
			 papillomavirus (HPV) types 6, 11, 16, and 18. Gardasil is a recombinant
			 vaccine, it does not contain a live virus, and it is given as three injections
			 over a six-month period. The vaccine is approved for use in females 9–26 years
			 of age. However, the FDA also states that since the vaccine is new, more
			 studies need to be done to determine how long women will be protected from HPV.
			 For example, the FDA does not know if a booster is needed after a couple of
			 years to ensure continuity of protection.
			(4)As detailed by the
			 FDA, four studies were conducted in 21,000 women, one in the United States and
			 three multinational, to show how well Gardasil worked in women between the ages
			 of 16 and 26. The study period was not long enough for cervical cancer to
			 develop; however, preventing cervical precancerous lesions is believed highly
			 likely to result in the prevention of cervical cancer.
			(5)In January 2007
			 the Advisory Committee on Immunization Practices (ACIP), under the Centers for
			 Disease Control and Prevention, issued changes to the previous childhood and
			 adolescent immunization schedule. The ACIP recommends the new human
			 papillomavirus vaccine (HPV) to be administered in a 3-dose schedule with the
			 second and third doses administered 2 and 6 months after the first dose.
			 Routine vaccination with HPV is recommended for females aged 11–12 years, the
			 vaccination series can be started in females as young as age 9 years, and a
			 catch up vaccination is recommended for females aged 13–26 years who have not
			 been vaccinated previously or who have not completed the full vaccine
			 series.
			(6)States
			 historically have maintained the practice of applying immunization
			 recommendations to their school admittance policies so as to protect
			 schoolchildren from outbreaks of contagious disease. The Association of
			 American Physicians and Surgeons states that there is no public health purpose
			 for mandating HPV vaccine for schoolchildren. HPV is a sexually transmitted
			 disease.
			(7)With at least 16
			 States entertaining legislation which takes the unprecedented step in requiring
			 young girls to obtain a vaccine for a disease that is not spread by casual
			 contact in order to attend school, many organizations and associations have
			 come out against mandatory HPV vaccine programs.
			(8)The Texas Medical
			 Association has stated that although it strongly supports the ability of
			 physicians to provide the HPV vaccine, at this point, it does not support a
			 State mandate.
			(9)The American College of Pediatricians and
			 the Association of American Physicians and Surgeons are opposed to any
			 legislation which would require HPV vaccination for school attendance. They
			 have stated that excluding children from school for refusal to be vaccinated
			 for a disease spread only by intercourse is a serious, precedent-setting action
			 that trespasses on the right of parents to make medical decisions for their
			 children as well as on the rights of the children to attend school.
			(10)Federal funds
			 should not be used to implement a mandatory vaccine program for a disease that
			 does not threaten the public health of schoolchildren in the course of casual,
			 daily interaction between classmates and inserts the government into the lives
			 of children, parents, and physicians.
			3.Prohibition
			 against funding for mandatory human papillomavirus (HPV) vaccination
			 programsNo Federal funds or
			 other assistance may be made available to any State or political subdivision of
			 a State to establish or implement any requirement that individuals receive
			 vaccination for human papillomavirus (HPV).
		
